United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0701
Issued: December 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JURISDICTION
On February 6, 2015 appellant filed a timely application for review from an October 22,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $2,816.00 from May 4 through June 28, 2014;
(2) whether OWCP properly found that appellant was at fault in the creation of the overpayment
and therefore not entitled to waiver of the recovery; and (3) whether it properly required
repayment of the overpayment by deducting $50.00 every 28 days from her continuing
compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 16, 1996 appellant, then a 48-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging pain in her arms and hands. OWCP accepted her claim for
bilateral carpal tunnel syndrome on December 27, 1996. Appellant received periodic rolls
payments as of June 16, 2002.
On June 9, 2003 appellant chose to receive electronic direct deposit of her compensation
benefits.
After several attempts to reduce appellant’s wage-earning capacity, on March 17, 2011,
she was returned to the periodic rolls at a gross payment of $3,335.00 every 28 days.
On February 26, 2014 OWCP again proposed to reduce appellant’s compensation based
on her ability to earn wages as a customer service representative. It noted that the wage-earning
capacity of this position was $392.00 per week and that, because this rate of pay was lower than
the current pay of the job held when she was injured, it proposed to reduce her wage-loss
benefits to $1,751.00 every four weeks.
By decision dated April 16, 2014, OWCP finalized the reduction of appellant’s
compensation as she had the ability to earn wages of a customer service representative.
On May 5, 2014 appellant requested a review of the written record before the Branch of
Hearings and Review. By decision dated June 12, 2014, OWCP denied her request as untimely.
In an “ACPS” report dated July 1, 2014, OWCP noted that compensation had not been
reduced as appropriate following the decision of April 16, 2014.
By letter dated August 8, 2014, OWCP informed appellant of a preliminary finding of
overpayment in the amount of $2,816.00 because compensation for temporary total disability had
inadvertently been paid at the previous higher rate from May 4 through June 28, 2014 after she
had received a decision regarding a reduction of her compensation based on her wage-earning
capacity.
By decision dated October 22, 2014, OWCP finalized its finding of overpayment in the
amount of $2,816.00. It directed withholding $50.00 of continuing compensation payments
effective October 19, 2014.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA2 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.3 Section 8129(a) of FECA provides, in pertinent part, that when
an overpayment has been made to an individual under this subchapter because of an error of fact
2

Id.

3

Id. at § 8102(a).

2

or law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.4 OWCP’s procedure manual
identifies various situations when overpayments of compensation may occur, including when
adjustments are made to the rate of pay.5
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $2,816.00. The record reflects that OWCP issued a decision on April 16, 2014 finalizing a
proposed reduction of her compensation on the basis that she had the ability to earn wages of a
customer service representative. The wage-earning capacity of this position was $293.00 per
week and because this rate of pay was lower than the current pay of the job held when appellant
was injured, OWCP proposed to reduce her wage-loss benefits to $1,751.00 every four weeks.
However for the period May 4 through June 28, 2014, appellant was paid at her prior pay rate.
She is not contesting the amount of overpayment. The Board finds that OWCP properly
determined that appellant received an overpayment in the amount of $2,816.00 for the period
May 4 through June 28, 2014.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA provides that adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of this subchapter or would be against
equity and good conscience.6 No waiver of an overpayment is possible if the claimant is at fault
in creating the overpayment.7
On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual is with fault in the
creation of an overpayment who: (1) made an incorrect statement as to a material fact which the
individual knew or should have known to be incorrect; (2) failed to furnish information which
the individual knew or should have known to be material; or (3) with respect to the overpaid
individual only, accepted a payment which the individual knew or should have been expected to
know was incorrect.8
With respect to whether an individual is without fault, section 10.433(b) of OWCP
regulations provide that whether or not OWCP determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the

4

Id. at § 8129(a).

5

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.2(e) (May 2004).
6

5 U.S.C. § 8129(b).

7

Gregg B. Manston, 45 ECAB 344, 354 (1994).

8

20 C.F.R. § 10.433(a). See Kenneth E. Rush, 51 ECAB 116, 118 (1999).

3

overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.9
ANALYSIS -- ISSUE 2
OWCP applied the third standard in this case, finding that appellant accepted
compensation payments that she knew or should have known were incorrect. Appellant accepted
wage-loss compensation for the period May 4 through June 28, 2014, at her original pay rate
despite a decision dated April 16, 2014 reducing her benefits based upon her wage-earning
capacity. The Board finds, however, that OWCP failed to establish that, at the time she accepted
the first payment of compensation, she knew or should have known that the payments were
incorrect.
In cases where a claimant receives compensation through direct deposit, the Board has
held that OWCP must establish that at the time a claimant received the direct deposit in question
that he or she knew or should have known that the payment was incorrect.10 The Board has held
that an employee who receives payments from OWCP in the form of a direct deposit may not be
at fault for the first incorrect deposit into his or her account, since the acceptance of the
overpayment, at the time of receipt of the direct deposit, lacks the requisite knowledge.11
Because the fault is defined by what the claimant knew or should have known at the time of
acceptance, one of the consequences of electronic fund transfers is that the claimant lacks the
requisite knowledge at the time of the first incorrect payment.12 Whether or not OWCP
determines that an individual is at fault with respect to the creation of an overpayment depends
on the circumstances surrounding the overpayment.13 It is not appropriate, however, to make a
finding that a claimant has accepted an overpayment by direct deposit until such time as a
reasonable person would have been aware that this overpayment had occurred. This awareness
could be established either through documentations such as a bank statement or notification from
OWCP or where a reasonable period of time has passed during which a claimant could have
reviewed independent confirmation of the incorrect payment.14
The Board finds that appellant was not at fault in the creation of the overpayment for the
first direct deposit payment she received on May 31, 2014. While appellant received the
decision dated April 16, 2014 reducing her compensation, and received compensation during the
period May 4 through June 28, 2014, her check was deposited electronically into her account and
this was the first incorrect payment made to her. There is no documentation or other evidence to
demonstrate that she had clear knowledge at the time she received a direct deposit from OWCP
that the payment was incorrect or that a reasonable period of time passed during which she could
9

Id. at § 10.433(b).

10

See C.K., Docket No. 12-746 (issued May 1, 2012).

11

See Tammy Craven, 57 ECAB 689, 692 (2006).

12

J.S., Docket No. 12-1707 (issued June 10, 2013).

13

Id., see also K.D., Docket No. 13-451 (issued April 12, 2013).

14

See K.H., Docket No. 13-451 (issued April 12, 2013).

4

have reviewed bank statements or been informed of the incorrect payment. Accordingly, OWCP
improperly determined that appellant was at fault in the creation of the overpayment for the
direct deposit on May 31, 2014.
Although OWCP may have been negligent in making incorrect payments, this does not
excuse a claimant from accepting payments he or she knew or should have known to be
incorrect.15 In cases involving a series of incorrect payments, where the requisite knowledge is
established by documentation from OWCP or simply with the passage of time and opportunity
for discovery, the claimant will be at fault for accepting the payments subsequently deposited.16
Thus, by the time of the second payment dated June 28, 2014, appellant should have known that
she was no longer entitled to the same amount of FECA wage-loss compensation as she had
received prior to the April 16, 2014 decision, which reduced her compensation benefits.17
The Board finds that this case is not in posture for decision regarding the issue of waiver
of the recovery of the overpayment for the direct deposit on May 31, 2014. The Board will set
aside the October 22, 2014 decision regarding the issue of fault as to this direct deposit and will
remand the case to OWCP to determine whether appellant is entitled to waiver of recovery for
the direct deposit of compensation covering the period May 4 through 31, 2014. After such
further development as necessary, OWCP shall issue an appropriate decision.18
CONCLUSION
The Board finds that OWCP has established fact and amount of overpayment for the
period May 4 through June 28, 2014. The Board further finds that appellant was without fault
for the period May 4, through 31, 2014. The case will be remanded for findings of fact regarding
waiver of the recovery of the overpayment for the period May 4 through 31, 2014.

15

See William E. McCarty, 54 ECAB 525 (2003).

16

M.M., Docket No. 15-265 (issued May 27, 2015).

17

Id.

18

In view of the Board’s decision on fault, it is premature to address the issue of recovery of the overpayment
from continuing compensation payments.

5

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is
remanded for further action consistent with this decision of the Board.
Issued: December 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

